Works, J., concurring.
I concur in the judgment of reversal. I do not concur in the statement of Mr. Justice Paterson that the evidence showed a trust in the defendant. He was a mortgagee in possession, and was not entitled to all the credits given him in the foregoing opinion. But the plaintiff having claimed that the relation of trustee and cestui que trust existed between the parties, and the cause having been tried on that *209theory in the court below, both parties agreeing that there was a trust, some of the items the court below refused to allow the defendant should have been allowed him. If the action had been brought to redeem, treating the deed held by the defendant as a mortgage, as I think should have been done, the conclusion reached by the court below would have been right.
Hearing in Bank denied.